Motion for disclosure of biographical information of jurors denied with leave to renew in accordance with the following memorandum: The motion by the People directing the Commissioners of Jurors of Erie County to disclose the addresses, telephone numbers and places of employment of the trial jurors is denied. The People may renew the motion upon a showing that they have been unable, with due diligence, to prepare a sufficient response to defendant’s CPL article 330 motion. The showing shall include a statement of the efforts they have made to ascertain the addresses of the jurors from other sources, the names of the jurors whose addresses they have been unable to ascertain, *1214together with a statement of the information they have already received as a result of their interviews with jurors. Present—Callahan, J. P., Doerr, Boomer, Balio and Davis, JJ. (Order entered Apr. 27, 1990)